Citation Nr: 0521300	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a right knee disorder 
has been received.

2.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a left knee disorder 
has been received.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from March 1969 until October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the reopening of the 
appellant's service connection claims for right and left knee 
disorders, as well as his claim for service connection for a 
back disorder.

The Board notes that the appellant's claim of service 
connection for right and left knee disorders was originally 
denied in a November 1984 rating action.  The appellant was 
notified of the denial the next month and did not appeal.  
The November 1984 rating decision, therefore, represents the 
last final action on the merits of the right and left knee 
service connection claims.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The November 1984 rating decision also represents 
the last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board also notes that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001, and that 
amendment applies to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (2001).  That 
amendment applies in this case as the appellant's claim to 
reopen was filed in April 2002.


FINDINGS OF FACT

1.  The RO denied the appellant's claims of entitlement to 
service connection for right and left knee disorders in a 
rating action issued in November 1984; the appellant was 
notified of the denial in December 1984, but did not appeal.

2.  Evidence submitted subsequent to the November 1984 rating 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the right or 
left knee claim; and, when considered by itself or together 
with previous evidence of record, does not raise a reasonable 
possibility of substantiating either service connection 
claim.

3.  No back disorder was clinically noted on the appellant's 
October 1970 service separation examination.

4.  The appellant was injured in an industrial accident in 
July 1980.

5.  There is no competent medical evidence of a current 
diagnosis of any back disorder.


CONCLUSIONS OF LAW

1.  The November 1984 rating decision that denied the 
appellant's claims of service connection for right and left 
knee disorders is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.129, 19.192 (1984).

2.  The evidence received subsequent to the November 1984 
rating decision is not new and material, and consequently 
does not serve to reopen the appellant's claim of entitlement 
to service connection for right or left knee disability.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2004).

3.  The appellant does not have a back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  New and material evidence claims

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The November 1984 rating 
decision, the last time the knee disorder service connection 
claims were finally disallowed on any basis, is final.  
38 C.F.R. § 20.1103.  This is so because the veteran was 
notified of the denials in December 1984, and he did not 
initiate an appeal within the time period allowed.  38 C.F.R. 
§§ 19.129, 19.192 (1984).  These claims may not be reopened 
in the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the appellant's 
claims may be reopened only if new and material evidence has 
been secured or presented since the November 1984 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a) which defines new 
and material evidence was amended in 2001, and that amendment 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  That amendment applies 
in this case as the appellant's claim to reopen was filed in 
April 2002.  The revised regulation requires that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material."  The regulation 
specifically defines material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  (The credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).)

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the RO in reaching its November 
1984 rating decision included the appellant's service medical 
records; a DD Form 214; VA Forms 21-526 dated in June 1976, 
and February 1984; private records of the veteran's medical 
treatment dated in 1970; and the reports of the VA medical 
examinations conducted in June 1984.

The specified basis for the November 1984 rating decision was 
that the evidence of record did not tend to indicate that any 
chronic knee disorder was incurred during military service; 
an in-service right knee contusion was considered to have 
been acute and transitory with subsequent intercurrent injury 
after service.  Review of the appellant's service medical 
records reveals that the appellant reported swollen or 
painful joints on his pre-service report of medical history 
dated in January 1969.  The associated service entrance 
medical examination report indicates that the appellant's 
lower extremities were normal.  In November 1969, the 
appellant sought treatment after his right knee was struck 
with a weapon due to gun recoil.  This blow resulted in a 
right knee hematoma; the appellant was placed on profile for 
three weeks.  On medical examination, there was slight 
swelling and tenderness of the right knee; the profile was 
continued for another week.  At that time, the appellant was 
experiencing minimal swelling and perhaps a slight effusion.  
There were no abnormal findings concerning either knee in the 
report of the appellant's October 1970 service separation 
examination.

The appellant submitted a VA Form 21-526 in June 1976; among 
other claims, he sought service connection for a right leg 
injury he said occurred in 1970.  The appellant made no 
mention of any left knee condition.  On a VA Form 21-526 the 
appellant submitted in February 1984, he reported that his 
claimed in-service injury had been aggravated by an 
industrial accident that had occurred in July 1980; the 
appellant was unsure whether the in-service injury was to his 
right knee or to his left knee.

Private hospital records dated in July 1970 indicate that the 
appellant had been working on a car that moved and pinned his 
right leg.  On physical examination, the right knee was sore 
and contused with abrasions below.  Radiographic examination 
of the right knee revealed no apparent abnormalities.  The 
next day, the appellant complained of severe back and leg 
pain; a workers compensation claim was noted.

The appellant underwent VA medical examinations in June 1984.  
He reported surgery on his right knee earlier that month.  
The appellant told the psychiatric examiner that he had had 
no serious illness or injuries while he was in service and 
that an injury at work had left him with some problems with 
his knee.  He said that he had suffered abrasions of his 
right knee from this work-related accident.  The appellant 
told the general medical examiner that he had had bilateral 
knee weakness since 1969.  On physical examination, the 
appellant's gait was normal.  There was minimal crepitus of 
both knees and a mild effusion of the right knee.  The 
appellant demonstrated moderate right anterior cruciate 
laxity and moderate right and left lateral collateral 
ligament laxity.  Radiographic examination of the appellant's 
knees revealed no sign of any abnormalities.

The evidence of record added after the November 1984 rating 
decision shows that the appellant was awarded Social Security 
disability benefits after being found unable to work as of 
August 1999.  The appellant submitted a VA Form 21-526 in 
April 2002; he said that he had injured his left knee in 
service in 1969, and that he had been treated for his right 
knee since November 1969.  Private outpatient treatment 
records dated between March 1999 and January 2002 do not 
contain any diagnosis of any right or left knee disorder, 
although the appellant, in April 1999, reported right knee 
wedge resection surgery and the left knee giving out.  Other 
private treatment records dated in 1997 refer to cardiac 
complaints.  VA outpatient treatment records dated between 
April 2002 and March 2003 indicate that the appellant 
complained of knee pain.  An insurance form dated in March 
2003 indicates that the appellant was unable to work due to 
medical conditions including knee problems.  Various written 
statements from third parties address the appellant's post-
traumatic stress disorder (PTSD) but are silent about any 
knee problems.  VA medical examinations conducted in November 
2002, and December 2003, addressed the appellant's cardiac 
complaints and PTSD without discussion of any knee problems.

The Board has considered each item of evidence that has been 
added to the record since the November 1984 rating decision 
to determine if it meets the test of being new and material.  
The Board finds that the assertions of the appellant that he 
suffers from a right knee disorder or from a left knee 
disorder that began while he was in the Army are not 
competent medical evidence with regard to the issue of 
whether any current claimed condition is etiologically 
related to any incident of service.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  The appellant lacks the medical expertise to enter a 
medical judgment as to the existence of any knee disorder or 
as to any relationship between the onset of any knee disorder 
and in-service incident.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Likewise, any statement of the appellant's 
representative as to the etiology of any condition is also 
insufficient to establish a medical nexus.  Id.  Therefore, 
the Board concludes that all such statements do not 
constitute new and material evidence.

Moreover, the appellant's written statements tend to re-state 
contentions that were on file at the time of the prior 
denial.  The statements of the appellant's representative 
also reiterate previous evidence of record and are thus 
cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Furthermore, the evidence added to the record after November 
1984 does not provide any competent medical opinion 
concerning the etiology of the claimed right knee disorder or 
the claimed left knee disorder.  Rather it merely confirms 
that the appellant continues to suffer from knee pain without 
offering any indication of a causal link or nexus between any 
incident of service and the claimed conditions.  This 
evidence does not address or contradict the reasoning offered 
in support of the November 1984 RO rating decision.  It has 
no bearing on the issue of service connection for a right 
knee disorder or for a left knee disorder and therefore, is 
not material.  In short, the added evidence does not relate 
to an unestablished fact necessary to substantiate the claims 
for service connection for right and left knee disorders.  

As none of the evidence added to the record since the RO's 
November 1984 rating decision, either by itself or in the 
context of all the evidence, both old and new, is competent 
medical evidence reflecting the existence of a nexus between 
military service and any right or left knee disorder, the 
Board concludes that the evidence of record added since the 
November 1984 rating decision does not constitute new and 
material evidence sufficient to reopen the appellant's claims 
for service connection for right and left knee disorders.  
Therefore, those two claims are not reopened.

II.  Service connection for a back disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
There must be medical evidence of a nexus relating an in-
service event, disease, or injury and any current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Review of the appellant's service medical records reveals 
that the appellant reported swollen or painful joints, 
recurrent back pain and the use of a back brace on his pre-
service report of medical history dated in January 1969.  The 
associated service entrance medical examination report 
indicates that the appellant's spine was normal.  There is no 
record that the appellant ever sought treatment for any 
complaint or problem relating to his spine or to his low 
back.  There were no abnormal findings concerning the spine 
in the report of the appellant's October 1970 service 
separation examination.

Private hospital records dated in July 1970 indicate that the 
appellant had been working on a car that moved and pinned his 
right leg.  The day after the accident, the appellant 
complained of severe back and leg pain.  A workers 
compensation claim was noted.  

The appellant underwent VA medical examinations in June 1984.  
The appellant told the psychiatric examiner that he had had 
no serious illness or injuries while he was in service and 
that he had been injured at work resulting in some problems 
with his right shoulder and back.  The appellant told the 
general medical examiner that he had suffered a low back 
injury four years before.  He denied radicular pain.  On 
physical examination, the appellant's gait was normal.  He 
demonstrated 95 degrees of forward flexion of the lumbar 
spine, as well as 40 degrees of backward extension, 45 
degrees of lateral flexion and 40 degrees of rotation.  
Radiographic examination of the appellant's lumbar spine 
revealed no significant abnormalities.  The examiner rendered 
a diagnosis of history of lumbar strain.

Private outpatient treatment records dated between March 1999 
and January 2002 do not contain any diagnosis of any low back 
disorder, although the appellant, in April 1999, reported 
that his left sacroiliac area was painful intermittently.  In 
September 1999, he was referred for chronic back pain.  In 
June 2000, the appellant denied back pain.  In April 2001, 
the appellant denied aches, pains and discomforts.  

Review of the appellant's VA outpatient treatment records 
dated between April 2002 and March 2003 indicate that the 
appellant complained of back pain.  However, there is no 
diagnosis of any lumbar spine disorder.  An insurance form 
dated in March 2003 indicates that the appellant was unable 
to work due to medical conditions including back problems.  
Various written statements from third parties address the 
appellant's post-traumatic stress disorder (PTSD) but are 
silent about any back problems.  VA medical examinations 
conducted in November 2002, and December 2003, addressed the 
appellant's cardiac complaints and PTSD without diagnosis of 
any back disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, there is no medical evidence of record to 
establish the existence of any current diagnosis of a back 
disorder; a June 1984 VA examination yielded only a diagnosis 
of a history of lumbar strain.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed back 
condition is not related to his active service.  The 
competent medical evidence of record does not establish a 
current diagnosis of any chronic back disorder.  The service 
medical records do not contain any diagnosis of a chronic 
back disorder.  The service medical records do not indicate 
that the appellant was treated for any low back problem or 
complaints in service.  The post-service medical evidence of 
record indicates that the appellant was hurt in an industrial 
accident in 1980, and that he subsequently complained of back 
pain.  While the appellant has complained of a low back 
disorder that he says has occurred since service, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The claims file does not contain competent medical 
evidence to the effect that the veteran currently suffers 
from a back disorder or that any complained-of spine disorder 
is related to his service.  

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of a back disorder 
that are due to things he experienced while in service during 
the Vietnam era.  Nevertheless, the evidence does not 
indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Absent a diagnosis of chronic back disability or spine 
disability for which service connection may be granted, the 
preponderance of the evidence is against the appellant's 
service connection claim.  With the absence of a current 
diagnosis, the evidence cannot establish a causal connection 
between the claimed disability and service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that the appellant's claim for service connection 
for a back disorder should be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  Since the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

III.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became law.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled as to the two 
applications to reopen that are denied, as well as the claim 
for service connection.  VA must notify the veteran of 
evidence and information necessary to substantiate his claims 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims by means of the letter sent to the appellant by the RO 
in May 2002, prior to the October 2002 rating, as well as the 
discussion in the Statement of the Case (SOC).  These 
documents informed the appellant of what the evidence had to 
show to establish entitlement, what evidence was still needed 
and what VA's duty to assist was in obtaining evidence for 
his claims.  He was also told that he needed to ensure that 
all pertinent evidence was submitted.  The RO also sent the 
appellant a Statement of the Case (SOC), in March 2004, in 
which he was provided with the text of 38 C.F.R. §§ 3.102, 
3.159, and 3.156.  Therefore, VA has no outstanding duty to 
inform.  (Although all notifications required by the VCAA 
were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA outpatient medical records were 
obtained and associated with the claims file.  Private 
medical records were associated with the claims file.  The 
appellant did not provide any information to VA concerning 
any records that he wanted the RO to obtain for him that were 
not obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

New and material evidence having not been received, the claim 
of service connection for a right knee disorder or a left 
knee disorder is not reopened; the applications to reopen are 
denied.

Service connection for a back disorder is denied.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


